




Exhibit 10.41


REAFFIRMATION AGREEMENT
REAFFIRMATION AGREEMENT (this “Agreement”), dated as of July 25, 2014, among
Caesars Entertainment Corporation, a Delaware corporation (“Holdings”), Caesars
Entertainment Operating Company, Inc., a Delaware corporation (the “Borrower”),
each subsidiary of the Borrower identified on the signature pages hereto (each,
a “Subsidiary Party” and the Subsidiary Parties, Holdings and the Borrower, the
“Reaffirming Parties”) and Credit Suisse AG, Cayman Islands Branch, as
administrative agent and collateral agent under the Amended Credit Agreement
referred to below (in such capacity, the “Administrative Agent”).
WHEREAS, Holdings, the Borrower, the Required Amendment Lenders (as defined
therein), the other Lenders party thereto, the Former Administrative Agent (as
defined therein) (the “Former Administrative Agent”) and the Administrative
Agent, among others, have entered into the Amendment Agreement dated as of July
25, 2014 (the “Amendment Agreement”), which (i) amends and restates the Second
Amended and Restated Credit Agreement dated as of March 1, 2012 (as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
effectiveness of the Amendment Agreement, the “Existing Credit Agreement” and,
as amended and restated after giving effect to the Amendment Agreement, the
“Amended Credit Agreement”), among Holdings, the Borrower, the lenders party
thereto from time to time and the agents party thereto, (ii) terminates the
Existing Guaranty and Pledge Agreement (as defined in the Amendment Agreement),
(iii) authorizes and directs the entry into the Modified Guaranty and Pledge
Agreement (as defined in the Amendment Agreement) and (iv) replaces the Former
Administrative Agent with the Administrative Agent as “Administrative Agent” and
“Collateral Agent” under the Amended Credit Agreement and other Loan Documents;
WHEREAS, each of the Reaffirming Parties is party to one or more of the Security
Documents (such term and each other capitalized term used but not defined herein
having the meaning assigned to such terms in the Amended Credit Agreement)
and/or the Guaranty and Pledge Agreement as the context may require;
WHEREAS, each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Amendment Agreement becoming
effective and the consummation of the transactions contemplated thereby; and
WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the consummation of the transactions contemplated by the Amendment Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1

--------------------------------------------------------------------------------





ARTICLE I

Reaffirmation/Amendment
Section 1.01    Reaffirmation. (%3) Each of the Reaffirming Parties (i) hereby
consents to the Amendment Agreement and the transactions contemplated thereby
(including, without limitation, the terms of the Agency Successor Agreement,
dated as of July 25, 2014, by and among the Former Administrative Agent, the
Administrative Agent and the Borrower), (ii) hereby confirms its guarantees (in
the case of Holdings) and its pledges, grants of security interests and other
agreements (in the case of all Reaffirming Parties), as applicable, under each
of the Security Documents and/or the Guaranty and Pledge Agreement to which it
is party and (iii) agrees that notwithstanding the effectiveness of the
Amendment Agreement and the consummation of the transactions contemplated
thereby, such guarantees, pledges (subject, in the case of pledges of Pledged
Stock (as defined in the Collateral Agreement) and Pledged Equity (as defined in
the Modified Guarantee and Pledge Agreement) of any entity that is a licensee or
registered holding company under the Nevada Gaming Laws, to the prior approval
of the Nevada Gaming Authorities), grants of security interests and other
agreements shall continue to be in full force and effect and shall accrue to the
benefit of the Lenders under the Amended Credit Agreement (or, in the case of
the Guaranty and Pledge Agreement, the Credit Agreement Holdco Secured Parties
(as defined in the Guaranty and Pledge Agreement)). Each of the Reaffirming
Parties further agrees to take any action that may be required or that is
reasonably requested by the Administrative Agent to ensure compliance by
Holdings and the Borrower with Section 5.10 of the Amended Credit Agreement,
hereby reaffirms its obligations under each similar provision of each Security
Document and the Guaranty and Pledge Agreement to which it is party and further
agrees that notwithstanding the effectiveness of the Amendment Agreement and the
consummation of the transactions contemplated thereby, such obligations shall
continue to be in full force and effect and shall accrue to the benefit of the
Lenders under the Amended Credit Agreement (or, in the case of the Guaranty and
Pledge Agreement, the Credit Agreement Holdco Secured Parties (as defined in the
Guaranty and Pledge Agreement)).
(a)    (i) Each of the Reaffirming Parties party to each of the Security
Documents securing the Obligations of the Borrower hereby confirms and agrees
that the Term B-4-A Loans, the Term B-4-B Loans, the Term B-5-A Loans, the Term
B-5-B Loans, the Term B-6-A Loans, the Term B-6-B Loans and the Term B-7 Loans
constitute Loan Document Obligations (as defined in the Collateral Agreement)
and (ii) Holdings hereby confirms and agrees that the Revolving Facility Loans,
the Swingline Loans, the L/C Obligations, the Term B-4-B Loans, the Term B-5-B
Loans, the Term B-6-B Loans and the Term B-7 Loans constitute Holdco Guaranteed
Loans (as defined in the Guaranty and Pledge Agreement).
Section 1.02    Confirmation. On and after the effectiveness of the Amendment
Agreement, the parties confirm and acknowledge that (i) each reference in each
Security Document to the “Credit Agreement”, “thereunder”, “thereof” or words of
like import shall be a reference to the Amended Credit Agreement, as such
agreement may be amended, modified or supplemented and in effect from time to
time and (ii) the definition of any term defined in any

2

--------------------------------------------------------------------------------



Security Document or the Guaranty and Pledge Agreement by reference to the terms
defined in the “Credit Agreement” shall reference the defined terms in the
Amended Credit Agreement, as the same may be amended, modified or supplemented
and in effect from time to time.
ARTICLE II    

Representations and Warranties
Each Reaffirming Party hereby represents and warrants, which representations and
warranties shall survive execution and delivery of this Agreement, as follows:
Section 2.01    Organization. Such Reaffirming Party is duly organized and
validly existing in good standing under the laws of the jurisdiction of its
formation.
Section 2.02    Authority; Enforceability. Such Reaffirming Party has the power
and authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary action to authorize the execution,
delivery and performance by it of this Agreement. Such Reaffirming Party has
duly executed and delivered this Agreement, and this Agreement constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.
Section 2.03    Security Documents. The representations and warranties of such
Reaffirming Party contained in each Security Document and the Guaranty and
Pledge Agreement are true and correct in all material respects on and as of the
date hereof with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall have been true and
correct as of such earlier date).
ARTICLE III    

Miscellaneous
Section 3.01    Notices. All notices and other communications hereunder shall be
made at the addresses, in the manner and with the effect provided in Section
9.01 of the Amended Credit Agreement, provided that, for this purpose, the
address of each Reaffirming Party shall be the one specified for the Borrower
under the Amended Credit Agreement.
Section 3.02    Security Document. This Agreement is, with respect to the
Borrower and each Subsidiary Party, a Security Document executed pursuant to the
Amended Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof.
Section 3.03    Section Captions. Section captions used in this Agreement are
for convenience of reference only and shall not affect the construction of this
Agreement.

3

--------------------------------------------------------------------------------



Section 3.04    Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.
Section 3.05    Amendment. This Agreement may be waived, modified or amended
only by a written agreement executed by each of the parties hereto.
Section 3.06    Counterparts. This Agreement may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.
Section 3.07    Applicable Law; Waiver of Jury Trial. (A) THIS AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.
(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.11 OF THE AMENDED
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
Section 3.08    Gaming Laws. Each party hereto agrees as set forth in Sections
7.19, 7.20, 7.21 and 7.24 of the Collateral Agreement as if such sections were
set forth in full herein; provided that pledges of Pledged Stock (as defined in
the Collateral Agreement), Pledged Equity (as defined in the Modified Guarantee
and Pledge Agreement) or other equity securities of any entity that is a
licensee or registered holding company under the Nevada Gaming Laws will require
the prior approval of the Nevada Gaming Authorities in order to become
effective.
Section 3.09    No Novation. Neither this Agreement nor the execution, delivery
or effectiveness of the Amendment Agreement shall extinguish the obligations for
the payment of money outstanding under the Existing Credit Agreement or any
Security Documents or discharge or release the Lien or priority of any Security
Document or any other security therefor. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Existing Credit Agreement, the Security Documents or instruments securing the
same, which shall remain in full force and effect, except to any extent modified
hereby or by instruments executed concurrently herewith. Nothing implied in this
Agreement, the Amendment Agreement or in any other document contemplated hereby
or thereby shall be construed as a release or other discharge of Holdings, the
Borrower or any Subsidiary Party under any Security Document from any of its
obligations and liabilities as “Holdings”, the “Borrower”, a “Subsidiary Loan
Party”, a “Pledgor” or a “Guarantor” under the Existing Credit Agreement or the
Security Documents; provided that, pursuant to the terms of the Amendment
Agreement (i) the Existing Guaranty and Pledge Agreement shall be automatically
terminated on the Amendment Effective Date and (ii) the Modified Guaranty and
Pledge Agreement will become effective on the Amendment Effective Date.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
Caesars Entertainment Corporation
By: /s/ Donald Colvin

Name: Donald Colvin
Title: Executive Vice President and Chief Financial Officer

Caesars Entertainment Operating Company, Inc.
By: /s/ Donald Colvin

Name: Donald Colvin
Title: Executive Vice President and Chief Financial Officer    

[SUBSIDIARY PARTIES SIGNATURE PAGES SEPARATELY PROVIDED]

[Signature Page to Reaffirmation Agreement]

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent and Collateral Agent
By: /s/ John D. Toronto                
Name: John D. Toronto
Title: Authorized Signatory


By: /s/ Whitney Gaston                
Name: Whitney Gaston
Title: Authorized Signatory



[Signature Page to Reaffirmation Agreement]